Citation Nr: 1611759	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-47 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mild osteoarthritis with patellofemoral pain syndrome, left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for mild osteoarthritis with patellofemoral pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Atlanta RO. 

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in June 2014.  
In an October 2014 rating decision, the Appeals Management Center granted service connection for lumbar strain with a noncompensable evaluation effective March 30, 2007.  Since service connection was granted, the Veteran's appeal as to the issue of entitlement to service connection for a low back disability has become moot.  The record does not reflect that the Veteran has directly voiced disagreement with the disability rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issue of entitlement to service connection for a low back disability has been resolved, and that matter is no longer in appellate status.
 
The development ordered in the Board's June 2014 remand with regard to the issues of entitlement to increased initial evaluations for bilateral knee disabilities was completed, and the issues were returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examination and attempt to obtain any outstanding VA and private treatment records

Pursuant to the Board's June 2014 remand directives, in July 2014, the Veteran underwent VA examination to assess the current severity and manifestations of her service connected mild osteoarthritis with patellofemoral pain syndrome of the bilateral knees.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Later in October 2014, the Veteran's representative submitted another claim for benefits, in which they again asserted entitlement to an increased evaluation for bilateral knee disorders, already on appeal.  The Veteran was then provided with an additional VA examination in November 2014, the report of which indicates that the examination was conducted during a flare-up of symptomatology.  In December 2014, the Veteran submitted lay statements from her daughter and work supervisor, describing the impact of the Veteran's service-connected disorders.  

In December 2014, the Veteran submitted a statement indicating that she had obtained MRI's of her knees which revealed that she had "torn meniscal."  With her statement, she attached private treatment records from the Columbus Diagnostic Center describing findings from MRIs conducted for the bilateral knees in May 2014.  The report of the MRI for the right knee concluded that there were signs of meniscal degeneration within the posterior horns of both the medial and lateral menisci, diffuse cartilaginous thinning within the medial compartment with underlying bone marrow edema of the posterior medial femoral condyle, small suprapatellar effusion, and bone marrow heterogeneity of the distal femur likely related to anemia, osteopenia, or other marrow replacement process.  The report of the left knee MRI concluded that there was degenerative tear of the posterior horn medial meniscus, tricompartmental osteoarthrosis/chondromalacia and secondary medial tibial plateau bone contusion, as well as other findings mentioned elsewhere in the report.  

As the July 2014 examination report stated that no results of imaging studies of the knee were available, the November 2014 examination report stated that the only significant diagnostic finding on imaging was arthritis, and the May 2014 private MRIs were not provided to VA until December 2014, it appears obvious that neither VA examiner was privy to this medical evidence.  As this evidence documents diagnostic findings beyond those noted by the VA examiners, and is directly relevant to the Veteran's claim for increased initial evaluations, remand is necessary for a supplemental medical opinion which takes such evidence into account.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

The Board notes that the most recent VA treatment record in the electronic claims file dates from September 2013.  As the October 2014 supplemental statement of the case indicates review of VA treatment records up to September 2014, and nearly 1.5 years have passed since that time, the Board must conclude that there remain outstanding VA treatment records that have not yet been associated with the Veteran's claims file.  On remand, the AOJ should take action to obtain any records of VA treatment since September 2013.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, the Veteran should again be contacted and given the opportunity to identify and provide the authorizations necessary for VA to obtain any outstanding private treatment records relevant to her bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's VA treatment records from September 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to the her knees which she would like VA to obtain.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  

3.  After completing the aforementioned development, refer the Veteran's claims file to a suitably-qualified medial professional (hereinafter "reviewer"), for a supplemental medical opinion as to the current severity of the Veteran's left and right knee disorders.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After review of the claims file, the reviewer must explain whether the evidence of record, to specifically include the private reports of May 2014 MRIs of each knee, submitted by the Veteran in December 2014, contains objective evidence at least as likely as not (50 percent or greater probability) indicating instability of the knee joint, locking, effusion, subluxation, dislocation or other impairment of the cartilage, impairment of the tibia and fibula, or any other relevant manifestation, and fully describe the severity of any resulting impairment of the knee.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to increased initial evaluations for mild osteoarthritis with patellofemoral pain syndrome of the bilateral knees in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




